      Case 4:18-cv-01044-HSG Document 232 Filed 07/23/19 Page 1 of 6



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone:    (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17
                              UNITED STATES DISTRICT COURT
18
               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19

20
   TECHSHOP, INC., a California corporation,     CASE NO. 4:18-CV-01044-HSG (JCS)
21 DORIS A. KAELIN, in her capacity as Chapter
   7 trustee for TECHSHOP, INC.,                 DEFENDANTS’ OBJECTIONS TO
22                                               PLAINTIFF’S BILL OF COSTS
                  Plaintiff,
23
           vs.                                   Trial: June 3, 2019, 8:30 a.m
24                                               Judge: Haywood S. Gilliam, Jr.
   DAN RASURE, et al.,
25
                  Defendants.
26

27 AND RELATED COUNTERCLAIMS

28

                                                               Case No. 4:18-CV-01044-HSG (JCS)
                                         DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S BILL OF COSTS
         Case 4:18-cv-01044-HSG Document 232 Filed 07/23/19 Page 2 of 6



 1           On July 9, 2019, Plaintiff Doris A. Kaelin, in her capacity as Trustee for the estate of

 2 TechShop, Inc. (“Plaintiff” or “TechShop”), filed a Bill of Costs requesting $1,301.44 to be taxed

 3 against Defendants Dan Rasure et al. (“Defendants”).

 4           Defendants object to Plaintiff’s Bill of Costs on the ground that Plaintiff is not entitled to

 5 any costs as it is not the “prevailing party” as required by law.1 Defendants’ counsel made a good

 6 faith effort to meet and confer with Plaintiff’s counsel but the parties were unable to resolve their

 7 disagreements about TechShop’s lack of entitlement to costs. (Roberts Dec., ¶ 3.)

 8 I.        BACKGROUND
 9           Plaintiff filed this action against Defendants on February 16, 2018, alleging federal

10 trademark infringement. (Dkt. 1.) Trial began on June 3, 2019, and the case was submitted to the

11 jury on June 11, 2019. (Dkt. 216.) On June 12, 2019, the jury returned a verdict finding that

12 Defendants infringed Plaintiff’s marks but that Plaintiff was not entitled to any damages or other

13 monetary award in connection with the same. (Dkt 217.) Despite Plaintiff’s failure to be awarded

14 any damages or other monetary award, Plaintiff filed a Bill of Costs on July 9, 2019 (Dkt. 226)

15 seeking $1,301.44 from Defendants for costs associated with its trademark infringement claims.2

16 II.       GOVERNING LAW
17           Under Federal Rule of Civil Procedure 54(d)(1), only “the prevailing party” is entitled to

18 costs. Fed. R. Civ. P. 54(d)(1); see Berkla v. Corel Corp., 302 F.3d 909, 921 (9th Cir. 2002).3 To
19 be the “prevailing party” under Ninth Circuit law, a party must “achieve[] a material alteration in

20 the legal relationship of the parties that is judicially sanctioned.” Fifty-Six Hope Rd. Music, Ltd. v.

21 A.V.E.L.A., Inc., 778 F.3d 1059, 1078 (9th Cir. 2015) (quoting Klamath Siskiyou Wildlands Ctr. v.

22

23       1
         Defendants will also be objecting to any award of costs to Plaintiff on the ground that, based
24 on the legal and equitable arguments being made to the Court in the post-trial motions filed
   concurrently herewith, Plaintiff will continue to not be the “prevailing party”.
25    2
        The costs Plaintiff seeks all relate to its infringement case: filing fees and docket costs, service
26 of process fees, stamping trial exhibits and visual aids for the infringement case. (Dkt. 226).
       3
          “The term ‘prevailing party’ . . . is a term of art that courts must interpret consistently
27 throughout the United States Code.” Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land

28 Mgmt., 589 F.3d 1027, 1030 (9th Cir. 2009) (citing Buckhannon Bd. & Care Home, Inc. v. W. Va.
   Dep’t of Health and Human Res., 532 U.S. 598, 603 (2001)).
                                                       -1-            Case No. 4:18-CV-01044-HSG (JCS)
                                                DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S BILL OF COSTS
       Case 4:18-cv-01044-HSG Document 232 Filed 07/23/19 Page 3 of 6



 1 U.S. Bureau of Land Mgmt., 589 F.3d 1027, 1030 (9th Cir. 2009)); Cadkin v. Loose, 569 F.3d 1142,

 2 1148 (9th Cir. 2009). A party is not considered the “prevailing party” when the “‘lawsuit brought

 3 about a voluntary change in the defendant’s conduct without a ‘judgment on the merits or a court-

 4 ordered consent decree.’” Cadkin, 569 F.3d at 1148 (quoting Buckhannon Bd. & Care Home, Inc.

 5 v. W. Va. Dep't of Health & Human Res., 532 U.S. 598 (2001)). In the context of fees and costs, a

 6 plaintiff is considered the prevailing party only if the plaintiff obtains “actual relief” from the

 7 defendant. Klamath, 589 F.3d at 1030. Conversely, a defendant is considered the prevailing party

 8 simply by virtue of “defeating such an alteration.” Overstreet v. Farm Fresh Co. Target One, LLC,

 9 No. CV-13-02358-PHX-NVW, 2014 WL 4371427, at *3 (D. Ariz. Sept. 4, 2014) (“If a party

10 prevails by winning a judicially sanctioned material alteration in the legal relationship, then

11 defeating such an alteration must also be sufficient.”) (emphasis in original). In other words, where

12 a plaintiff fails to obtain any actual relief from the defendant, the defendant is considered the

13 prevailing party, and the plaintiff may not recover fees and costs. See id; Klamath, 589 F.3d at

14 1030.4

15 III.       ARGUMENT
16            Plaintiff cannot be considered the prevailing party because Plaintiff was awarded no

17 damages or any other form of material relief. (Dkt. 217.) In order to be considered the prevailing

18 party in the context of fees and costs, it is not enough for a plaintiff to achieve a “purely technical
19 or de minimis” judgment that does not “affect the obligations of the defendants toward the plaintiff.”

20 Park, ex rel. Park v. Anaheim Union High School, 464 F.3d 1025, 1036 (9th Cir. 2006). Instead,

21 the plaintiff must obtain “actual relief” in the form of damages or some similar relief that materially

22 alters the parties’ positions. See Klamath, 589 F.3d at 1031. A mere “moral victory . . . is not

23 enough.” Id. In the instant case, while it is true that the jury entered a finding of infringement

24

25
          4
           See also Hewitt v. Helms, 482 U.S. 755, 759–60 (1987) (concluding that opinion holding
26 plaintiff’s constitutional rights were violated is insufficient to confer prevailing-party status where
   defendant’s entitlement to official immunity precluded damages award); Poland v. Chertoff, 494
27 F.3d 1174, 1186–87 (9th Cir. 2007) (denying prevailing-party status to plaintiff whose damages

28 award was vacated on appeal because plaintiff had not obtained “any relief on the merits of his
   claims,” despite holding that plaintiff had established liability on one of his claims).
                                                      -2-            Case No. 4:18-CV-01044-HSG (JCS)
                                               DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S BILL OF COSTS
       Case 4:18-cv-01044-HSG Document 232 Filed 07/23/19 Page 4 of 6



 1 against the Defendants, this finding was purely technical in nature as it did not result in a damages

 2 or other monetary award, and thus did not materially impact the Defendants’ obligations toward the

 3 Plaintiff. See Park, 464 F.3d at 1036. Moreover, the verdict did not provide Plaintiff with the actual

 4 relief that it sought—monetary relief. In its bankruptcy filing, Plaintiff reported that the value of

 5 this lawsuit was at least “$5,000,000, as listed in the Debtor’s valuation of the Trademarks, and all

 6 demands contained in the case.” In re TechShop, Inc., Case No. 18-50398, p. 13 Dkt. 1 (N.D. Cal.

 7 Bankr. Feb. 26, 2018). Yet, Plaintiff took nothing from the case. And, while Defendants ceased

 8 use of the name “TechShop 2.0” and a logo for “TheShop.build” that Plaintiff claimed was

 9 infringing, such changes were made voluntarily and without a “judgment on the merits or a court-

10 ordered consent decree.” Cadkin, 569 F.3d at 1148. As such, the judgment of infringement is a “de

11 minimis” judgment that does not confer prevailing party status on the Plaintiff. Id.

12          In this regard, the Milton H. Greene case is instructive. Milton H. Greene Archives, Inc. v.

13 Julien's Auction House, LLC, No. CV 05-7686 AHM (FMOx), 2007 WL 4898365, at *3 (E.D. Cal.

14 Dec. 20, 2007), aff'd, 345 F. App'x 244 (9th Cir. 2009). In Milton H. Greene, plaintiff brought

15 copyright infringement claims against various defendants alleging improper use of eight

16 photographs. Id. at *1. At summary judgment, the Court found that some of the Defendants (the

17 “Barclay Defendants” or “Barclay”) infringed the copyright covering one of the photos. Id. At trial,

18 however, the jury awarded no damages for this single instance of infringement, and found that
19 Barclay did not infringe any of the other photographs. Id. Barclay subsequently moved for

20 attorneys’ fees. Id. In opposing Barclay’s motion, the plaintiff argued that Barclay could not be

21 considered the prevailing party given that Barclay was found to infringe one of the plaintiff’s

22 copyrights. Id at *3. The Court rejected plaintiff’s argument, and found that the Barclay was the

23 prevailing party despite the finding of infringement. Specifically, the Court found that Barclay

24 “achieved substantially all the benefits [it] hoped to achieve in defending the suit”—namely, the

25 freedom to operate without having to pay any damages, and without any further interference from

26 the plaintiff. See id. (noting how the Court’s final judgment “prevents Plaintiff from pursuing”

27 subsequent claims against Barclay). Given this result, it was immaterial that Plaintiff had obtained

28 a judgment of infringement—a finding of infringement without any award of damages was a “de

                                                      -3-           Case No. 4:18-CV-01044-HSG (JCS)
                                              DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S BILL OF COSTS
        Case 4:18-cv-01044-HSG Document 232 Filed 07/23/19 Page 5 of 6



 1 minimis judgment . . . that confer[red] no rights” on the plaintiff and, correspondingly, “d[id] not

 2 affect the obligations of the defendants toward the plaintiff.” Id. (citing Park v. Anaheim Union

 3 High School District, 464 F.3d 1025, 1036 (9th Cir. 2006)). As such, the Court found Barclay to

 4 be the prevailing party—not the plaintiff.

 5          The Court should reach the same conclusion here. Given that this lawsuit “confer[red] no

 6 rights” on Plaintiff and did not “affect the obligations of the defendants,” Plaintiff cannot be

 7 considered the prevailing party on its trademark infringement claims. As such, Plaintiff’s request

 8 for costs should be denied.5

 9 IV.      CONCLUSION
10          The Court should not award Plaintiff its costs because Plaintiff is not the prevailing party

11 and is therefore not entitled to costs under the law.

12

13

14

15

16

17

18
19

20

21

22
       5
           Additionally, a court may, in its discretion, deny a request for costs even if the request is made
23 by a “prevailing” party. Quan v. Computer Sciences Corp., 623 F.3d 870, 888 (9th Cir. 2010).

24 “Proper grounds for denying costs include (1) a losing party’s limited financial resources; (2)
   misconduct by the prevailing party; and (3) the chilling effect of imposing . . . high costs on future
25 civil rights litigants, as well as (4) whether the issues in the case were close and difficult; (5) whether
   the prevailing party’s recovery was nominal or partial; (6) whether the losing party litigated in good
26 faith; and (7) whether the case presented a landmark issue of national importance.” Id. (quoting
   Champion Produce, Inc. v. Ruby Robinson Co., 342 F.3d 1016, 1022 (9th Cir. 2003) (omission in
27 original) (internal quotation marks omitted)). Should the Court find that Plaintiff is the prevailing

28 party in this action, it should nonetheless decline to award Plaintiff its costs given Defendants’
   limited financial resources.
                                                        -4-            Case No. 4:18-CV-01044-HSG (JCS)
                                                 DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S BILL OF COSTS
      Case 4:18-cv-01044-HSG Document 232 Filed 07/23/19 Page 6 of 6



 1 DATED: July 23, 2019              By          /s/ Andrea Pallios Roberts
                                          Ann McFarland Draper (Bar No. 065669)
 2                                        courts@draperlaw.net
                                          Draper Law Offices
 3                                        75 Broadway, Suite 202
                                          San Francisco, California 94111
 4                                        Telephone: (415) 989-5620
 5
                                          QUINN       EMANUEL          URQUHART       &
 6                                        SULLIVAN, LLP
                                          Kevin P.B. Johnson (Bar No. 177129)
 7                                        kevinjohnson@quinnemanuel.com
                                          Andrea Pallios Roberts (Bar No. 228128)
 8                                        andreaproberts@quinnemanuel.com
                                          555 Twin Dolphin Drive, 5th Floor
 9                                        Redwood Shores, California 94065-2139
                                          Telephone:    (650) 801-5000
10                                        Facsimile:    (650) 801-5100

11                                        Ed DeFranco (Bar No. 165596)
                                          eddefranco@quinnemanuel.com
12                                        51 Madison Avenue, 22nd Floor
                                          New York, NY 10010
13                                        Telephone:   (212) 849-7000
                                          Facsimile:   (212) 849-7100
14
                                          John E. Nathan (Pro Hac Vice)
15                                        jnathan155@yahoo.com
                                          John E. Nathan LLC
16                                        1175 Park Avenue
                                          New York, NY 10128
17                                        Telephone:    (917) 960-1667

18                                        Attorneys for Defendants

19

20

21

22

23

24

25

26

27

28

                                           -5-            Case No. 4:18-CV-01044-HSG (JCS)
                                    DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S BILL OF COSTS
